         Case 1:20-cv-05208-AJN-SLC Document 26 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
I.E. and I.E. o/b/o R.N.,

                               Plaintiffs,

         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 5208 (AJN) (SLC)
NEW YORK CITY DEPARTMENT OF EDUCATION,
                                                            AMENDED SCHEDULING ORDER
                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         The initial case management conference scheduled for Thursday, February 25, 2021 at

11:00 am is ADJOURNED sin die, pursuant to the parties’ representation that they have reached

a settlement agreement in principle.

         If the parties have not submitted a stipulation of dismissal to Judge Nathan by March 12,

2021, they must file a further status letter on the status of settlement negotiations.



Dated:          New York, New York
                February 23, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
